Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 1 of 13 PageID #:259




                        Exhibit A
  Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 2 of 13 PageID #:260




                   IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

ZACHARY VERGARA, individually and                   )
on behalf of a class of similarly situated          )
individuals,                                        )
                                                    )
                              Plaintiff,            )       No. 19-cv-06374
                                                    )
                      v.                            )
                                                    )       Hon. Gary S. Feinerman
NINTENDO OF AMERICA INC., a Delaware                )
Limited Liability Company,                          )       Magistrate Judge Jeffrey T. Gilbert
                                                    )
                              Defendant.            )

            [PROPOSED] FIRST AMENDED CLASS ACTION COMPLAINT

       1.      Plaintiff Zachary Vergara brings this First Amended Class Action Complaint and

Demand for Jury Trial against Nintendo of America, Inc. (“Defendant” or “Nintendo”) on his own

behalf, and on behalf of a class of individuals who purchased Defendant’s Nintendo Switch game

system (“Switch”) and Joy-Con controllers (“Controllers”), to seek redress for Defendant’s sale of

defective products.

       2.      Nintendo’s Switch Controllers contain a defect that causes the joystick to activate

or drift on its own without the user actually manipulating the joystick (the “Joystick Defect”).

Manual operation of the Controllers is part of the Switch’s, and other video game consoles’, core

functionality. The Joystick Defect affects the video game play of the Switch and compromises the

core functionality and overall usage of the Controllers and the Switch gaming console.

       3.      On behalf of himself and the proposed class of individuals who purchased

Defendant’s Switch and/or Controllers, Plaintiff seeks damages against Defendant for selling

products that are defective. Plaintiff, for his Class Action Complaint, alleges as follows upon
  Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 3 of 13 PageID #:261




personal knowledge as to himself and his own acts and experiences, and as to all other matters,

upon information and belief, including investigation conducted by his attorneys.

                                 NATURE OF THE ACTION

       4.      Defendant is a leading producer and manufacturer of video game consoles,

controllers, and games sold throughout the country.

       5.      The Nintendo Switch is one of Defendant’s products that was released in March

2017. Defendant manufactures, markets, and sells the Switch and its Controllers.

       6.      Defendant, who was in control of all operations regarding the Switch and its

Controllers, was aware of the Joystick Defect through online consumer complaints, and through

its own pre-release testing. Owners of Switch consoles have voiced their complaints to Nintendo

dating as far back as 2017. However, despite its knowledge of the Joystick Defect, Defendant

failed to, and continues to fail to, disclose the defect to consumers prior to them purchasing its

Switch and Controllers, nor has Defendant taken any substantial action to remedy the problem.

       7.      The Joystick Defect is a material defect, hindering overall usage of the Controllers

and the Switch console itself, which deprives consumers of their expected use of the products.

       8.      As a result of Defendant’s conduct, consumers who purchased the Switch and/or

its Controllers have suffered an ascertainable loss of money and property value. The Joystick

Defect has caused Plaintiff and the proposed Class and Subclass to incur damages in the amount

of monies spent on purchase of the defective Switch products that they would not have otherwise

bought and monetary costs associated with attempting to repair or replace the Switch game

consoles’ Controllers.

                                            PARTIES

       9.      Plaintiff Zachary Vergara is a natural person and a citizen of Illinois.


                                                 2
   Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 4 of 13 PageID #:262




        10.     Defendant Nintendo of America, Inc. is a Washington corporation with its principal

place of business located in Redmond, WA. Defendant is registered to do business in Illinois and

produces video game consoles, controllers, and games that are sold in Illinois, and elsewhere

throughout the nation. Defendant advertises and sells its products, including the Switch and its

Controllers, to thousands of consumers in Illinois and elsewhere across the country.

                                   VENUE AND JURISDICTION

        11.     This Court has diversity jurisdiction under 28 U.S.C. § 1332(a) and (d), because:

(i) at least one member of the putative class is a citizen of a state different from any Defendant;

(ii) the amount in controversy as to all putative class members exceeds $5,000,000; and (iii) none

of the exceptions under that subsection applies to the instant action.

        12.      Venue is proper in the Northern District of Illinois because Defendant is subject to

personal jurisdiction in this District, as Defendant is registered to and transacts significant business

in this District, and a substantial part of the events in this action occurred in this District, as Plaintiff

purchased the defective products at issue in Cook County.

                             COMMON FACTUAL ALLEGATIONS

        13.     Defendant is a producer and manufacturer of video game consoles, controllers, and

games that are sold across Illinois, and elsewhere throughout the country.

        14.     Defendant’s Nintendo Switch video game console was released in March 3, 2017.

The Switch is a hybrid console which means it can be used as both a stationary device that displays

the video game on a television screen, similar to traditional game consoles, or as a portable device

with its own built-in screen for playing games anywhere.

        15.     The Switch’s wireless Controllers (shown below) can operate as two separate

Controllers, a left and a right, or they can be connected with a either a screen or grip accessory to


                                                     3
   Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 5 of 13 PageID #:263




function like a traditional controller similar to the controllers produced for Xbox and PlayStation

console systems. The Controllers include standard buttons, directional analog joysticks (outlined

below), motion sensing, and tactile feedback.




       16.     The Joystick Defect exists in the directional analog joysticks. Specifically, the

analog stick will falsely register user input, or “drift”, on its own without the user actually

manipulating the joysticks. This results in the gameplay being affected as if the user had activated

the directional analog joystick when they in fact have not.

       17.     The Joystick Defect materially interferes with the user’s gameplay and enjoyment

of the Switch console since the entire purpose of the directional analog stick is to control the action

of the video game.

       18.     The Nintendo Switch consoles purchased by Plaintiff and by many other users have

exhibited this problem with their Controllers. Indeed, internet complaints by consumers about the
                                                 4
    Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 6 of 13 PageID #:264




Joystick Defect date back to 2017 on forums that are monitored by Nintendo. The ensuing

comments are a few examples of complaints submitted directly to Nintendo’s support forums

dealing with the Joystick Defect:

       1) Matt Ryan (02/08/2018) Right Joy-Con analog stick drifting

       “This problem happen about a week ago where the right analog for the joycon would made
       my camera go down in a lot of game or keep braking in Mario Kart. I’m not sure if my
       controller needs updating or something or the controller has a hardware problem. I’ve also
       been taking care of it, haven’t dropped it or anything…”1

       2) Herrmann (04/09/2018) Problem with right joy-con analog stick

       “The analog stick on my right joycon will often move straight down on the Switch home
       menu or in game without any input, this is corrected when I just move it around a little but
       it happens enough to hinder me in games such as Splatoon 2. Any known solutions to this
       issue?”2

       3) Gilan101 (07/03/2018) Left Joy-Con Analog Stick keeps drifting

       “The analog stick on my left joy-con keeps drifting, usually to the left, but sometimes to
       the right…I’ve attempted to recalibrate the left analog stick, but I can’t, because it never
       thinks it’s in the neutral position, so it never moves past the first ‘release’ screen.”3

       4) Roland (08/24/2017) Left joy con

       “My left joy con’s control stick is acting weird. It takes a while for the switch to register it
       being pushed up or down, I rested it to factory settings yet it still does this. And this hinders
       most in splatoon cuz it refuses to move backwards. And sometimes it regiters it going up
       even tho im not touchin the control stick.”4

       19.     These complaints, and many other similar ones regarding the Joystick Defect, are

numerous can be found on many different forums throughout the internet.



1 https://en-americas-support.nintendo.com/app/social/questions/detail/qid/72443/kw/joy-
con%20analog
2 https://en-americas-support.nintendo.com/app/social/questions/detail/qid/73199/kw/joy-
con%20analog
3 https://en-americas-support.nintendo.com/app/social/questions/detail/qid/74214/kw/joy-
con%20analog
4 https://en-americas-support.nintendo.com/app/social/questions/detail/qid/70002/kw/joy-
con%20drifting
                                               5
  Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 7 of 13 PageID #:265




       20.     However, Nintendo, who monitors its own support forums and has been long aware

of the Joystick Defect, has not taken any measures to fix the issue with the Switch’s Controllers.

Additionally, Defendant refuses to disclose the problem to consumers prior to their purchase of

the Switch and/or its Controllers.

       21.     As a result of Defendant’s actions, Switch owners have suffered damages for loss

of use of their Switch and Controllers, and are forced to either send their Controllers to Defendant

and pay for them to be repaired, purchase a self-repair kit and fix the problem themselves, or

replace the Controllers altogether. Accordingly, owners of Defendant’s Switch console have

suffered monetary losses as a result of the Joystick Defect.

       22.     The Nintendo Switch can be purchased for approximately $300.00, and which

includes two of the Controllers. The Controllers can also be purchased separately for

approximately $75.99 for the pair, or $49.99 individually.

                                 FACTS SPECIFIC TO PLAINTIFF

       23.     In November 2017, Plaintiff purchased a Nintendo Switch from a Best Buy store

located in Chicago, Illinois which included the Switch video game console and the Controllers.

       24.     Approximately 14 months after his purchase, Plaintiff’s Switch began experiencing

the Joystick Defect, with the controller input drifting in the left Joy-Con Controller. The drifting

interfered with Plaintiff’s ability to play his Switch console and the controller eventually became

unusable for gameplay.

       25.     As a result of the Joystick Defect, the left Joy-Con Controller had to be replaced

with a replacement controller from a third-party, which cost $19.99.




                                                 6
  Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 8 of 13 PageID #:266




       26.     However, shortly after replacing the left Joy-Con Controller, the right Joy-Con

Controller started to exhibit the same Joystick Defect that made the left Joy-Con Controller

unusable.

       27.     Because the drifting was a persistent problem with Plaintiff’s Controllers, Plaintiff

had to have his Controllers disassembled and so that two replacement directional analog joysticks

could be installed, which cost $14.99.

       28.     Plaintiff and the other members of the Class were led to believe, based on

representations made through Defendant’s advertising and product packaging, that the Switch

game consoles, and the included Controllers that they purchased were new, fully functional, and

free from any defects that would interfere with their ability to use the Switch and its Controllers

for its intended use as a video game console.

       29.     Plaintiff and the other members of the Class were deceived and/or misled by

Defendant’s misrepresentations regarding the quality and functionality of the Switch and the

Controllers which they purchased. These misrepresentations, and omissions, were a material factor

that influenced Plaintiff’s and the other Class members’ decisions to purchase Defendant’s Switch

console and the Controllers that it came with.

       30.     At the time Plaintiff purchased the Nintendo Switch, he was unaware of the Joystick

Defect, nor did Nintendo disclose this material defect despite its knowledge of the issue. Had

Plaintiff known about the defect prior to his purchase, he would not have purchased the Switch

counsel or would have paid substantially less for it.

       31.     As a result, Plaintiff, like the other members of the Class, has been damaged in the

amount of his purchase of Defendant’s Nintendo Switch that unbeknownst to him had the Joystick

Defect, as well as monies he spent in attempting to repair the Joystick Defect—$334.98 in total.


                                                 7
  Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 9 of 13 PageID #:267




                               CLASS ACTION ALLEGATIONS

       32.     Plaintiff brings this action on behalf of himself and a nationwide class (the “Class”),

with one subclass (the “Subclass”) defined as follows:

       (i)     The Class: All persons in the United States who, within the applicable

               statute of limitations, purchased Defendant’s Nintendo Switch or

               Controllers in the United States.

       (ii)    The Subclass: All persons in the United States who, within the applicable

               statute of limitations, purchased Defendant’s Nintendo Switch or

               Controllers in Illinois.

       33.     Plaintiff will fairly and adequately represent and protect the interests of the other

members of the Class and Subclass. Plaintiff has retained counsel with substantial experience in

prosecuting complex litigation and class actions. Plaintiff and his counsel are committed to

vigorously prosecuting this action on behalf of the other members of the Class and Subclass and

have the financial resources to do so. Neither Plaintiff nor his counsel have any interest adverse to

those of the other members of the Class and Subclass.

       34.     Absent a class action, most members of the Class and Subclass would find the cost

of litigating their claims to be prohibitive and would have no effective remedy. The class treatment

of common questions of law and fact is superior to multiple individual actions or piecemeal

litigation in that it conserves the resources of the courts and the litigants and promotes consistency

and efficiency of adjudication.

       35.     Defendant has acted and failed to act on grounds generally applicable to the

Plaintiff and the other members of the Class and Subclass, requiring the Court’s imposition of

uniform relief to ensure compatible standards of conduct toward the members of the Class and


                                                   8
  Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 10 of 13 PageID #:268




Subclass, and making injunctive or corresponding declaratory relief appropriate for the Class and

Subclass as a whole.

       36.     The factual and legal bases of Defendant’s liability to Plaintiff and to the other

members of the Class and Subclass are the same, resulting in injury to the Plaintiff and to all of

the other members of the Class and Subclass. Plaintiff and the other members of the Class and

Subclass have all suffered harm and damages as a result of Defendant’s unlawful and wrongful

conduct.

       37.     Upon information and belief, there are thousands, if not millions, of members of

the Class and Subclass such that joinder of all members is impracticable.

       38.     There are many questions of law and fact common to the claims of Plaintiff and the

other members of the Class and Subclass, and those questions predominate over any questions that

may affect individual members of the Class and Subclass. Common questions for the Class and

Subclass include, but are not limited to, the following:

       (a)     Whether Defendant engaged in the unlawful conduct alleged herein;

       (b)     Whether Defendant’s Joy-Con Controllers are defective;

       (c)     Whether Defendant breached any warranties in manufacturing and selling its
               defective Joy-Con Controllers.

       (c)     Whether, Plaintiff and the other members of the Class and Subclass have suffered
               ascertainable monetary losses; and

       (d)     Whether Plaintiff and the other members of the Class and Subclass are entitled to
               monetary remedies.




                                                 9
  Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 11 of 13 PageID #:269




                                           COUNT I
                                  Breach of Express Warranty

       39.      Plaintiff hereby incorporates the above allegations by reference as though fully set

forth herein.

       40.      Defendant, as the marketer, distributor, and manufacturer of the Switch and the

included Controllers that were purchased by Plaintiff and the other members of the Class and

Subclass, is a “merchant” as defined under the Uniform Commercial Code (“UCC”). The Switch

and the included Controllers are “goods” as defined under the UCC.

       41.      Defendant expressly warranted to Plaintiff, as well as the other members of the

Class and Subclass, that its Switch and the included Controllers were of high quality and

functionality, or at minimum that the products would actually work for their intended purpose as

a video game system with controllers that accurately registered user input.

       42.      These affirmations of fact and promises regarding the quality and functionality of

Defendant’s products were part of the basis of the bargain between Defendant and Plaintiff, as

well as with the other members of the Class and Subclass. Plaintiff, like the other members of the

Class and Subclass, would not have purchased Defendant’s Switch product, or would have paid

materially less for it, had he known that these affirmations and promises were false.

       43.      Defendant breached the express warranties it represented about the quality and

functionality of its Switch and the included Controllers because, as set forth above, the Switch

product purchased by Plaintiff, like those purchased by the other members of the Class and

Subclass, was not of the same quality and did not function as warranted by Defendant as it did not

accurately register user input due to the Joystick Defect.

       44.      As a direct and proximate result of Defendant’s breach of its express warranties,

Plaintiff, like the other Class and Subclass members, suffered damages by purchasing Defendant’s

                                                 10
  Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 12 of 13 PageID #:270




Switch which he would not have otherwise purchased, or would have paid materially less for, had

he known that it was not of the quality and functionality as warranted, as well as monetary damages

for funds spent to fix and replace his Controllers.

                                          COUNT II
                                  Breach of Implied Warranty

         45.    Plaintiff hereby incorporates the above allegations by reference as though fully set

forth herein.

         46.    Defendant, as the marketer, distributor, and manufacturer of the Switch and the

included Controllers that were purchased by Plaintiff and the other members of the Class and

Subclass, is a “merchant” as defined under the Uniform Commercial Code (“UCC”).

         47.    The Switch and the included Controllers are “goods” as defined under the UCC.

         48.    The implied warranty of merchantability is codified in Section 2-314 of the

Uniform Commercial Code (“UCC”) and requires that goods are fit for the ordinary purposes for

which such goods are used.

         49.    Most states’ laws provide for enforcement of the implied warranty of

merchantability through their adoption of the UCC, including in Illinois pursuant to 810 ILCS 5/2-

314, as well as other states where Defendant’s Switch and Controller products are sold.

         50.    Plaintiff, like the other Class and Subclass members, purchased Defendant’s Switch

and the included Controllers in a consumer transaction.

         51.    Defendant’s Switch and the included Controllers were not fit for the ordinary

purpose for which such goods are used because the Joystick Defect rendered the Controllers and

accompanying Switch counsel inoperable as the Controllers would not accurately record user

input.



                                                 11
  Case: 1:19-cv-06374 Document #: 35-1 Filed: 03/21/20 Page 13 of 13 PageID #:271




        52.      As a result of Defendant’s breach of warranty, Plaintiff, like the other Class and

Subclass members, suffered damages by purchasing Defendant’s Switch which he would have not

purchased, or would have paid materially less for, had he known that it was not fit for its ordinary

use as a gaming console, as well as monetary damages for funds spent to fix and replace his

Controllers.

        WHEREFORE, Plaintiff prays for an award of actual damages in the amount of $334.98

for Plaintiff.




Dated: March 21, 2020                         Respectfully submitted,


                                              By: /s/ Eugene Y. Turin

                                              Eugene Y. Turin
                                              MCGUIRE LAW, P.C. (firm ID 56618)
                                              55 W. Wacker Drive, 9th Fl.
                                              Chicago, IL 60601
                                              Tel: (312) 893-7002
                                              Fax: (312) 275-7895
                                              eturin@mcgpc.com

                                              Counsel for Plaintiff and the Putative Class




                                                 12
